Citation Nr: 1535515	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from January 17, 1983, to June 6, 1983, and in Federalized active duty service from January 25, 1991, to March 26, 1991, and from June 2003 to May 2004, and had further service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  By correspondence from the Board the Veteran was offered the opportunity for a hearing before the VLJ who would decide his appeal.  He did not respond, and it is assumed that he does not desire another hearing.  In March 2010 and September 2013, these matters were remanded for additional development.  The case is now assigned to the undersigned. 

The issue of secondary service connection for depression was raised in an August 2010 claim but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, because there has not been substantial compliance with previous remand instructions with respect to the Veteran's claims, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that this record has been inadequately developed as records that are clearly pertinent to the issues at hand have not been sought and remain outstanding.  Specifically, according to a December 2001 private treatment record from Radiology Consultants, the Veteran has had "numerous operations on the left ear."  Additionally, on May 2008 VA examination, he reported that his tinnitus began between 1989 and 1991 in his left ear "after his ear surgery."  The Veteran has also reported surgeries on his service-connected right ear.  The claims file contains only one record pertaining to ear surgery (on the left ear in January 2001, by AOC Surgery Center).  Records of the further ear surgeries reported are likely to contain pertinent information, and must be secured.

The Veteran was a member of the National Guard from October 1982 to October 2006, and may have had additional (other than those periods noted above) periods of qualifying service.  For service in the National Guard, only federalized periods of service are qualifying service for VA compensation benefits.   As the Veteran indicated on May 2008 VA examination that he had active duty service from 1989 to 1991, and as the current record does not conclusively establish whether or not he was in federalized service at the time, further development to resolve that matter is necessary.   

The Board further notes that the Veteran has provided a number of statements regarding when his tinnitus began: during private audiology treatment in August 2007, he reported high-pitched tinnitus "over the last several years"; on May 2008 VA examination, he reported that his tinnitus began between 1989 and 1991 in the left ear following an ear surgery and that it began in 2007 in his right ear; during his October 2009 videoconference hearing, he testified that he experienced tinnitus while on active duty (without identifying a specific period); on June 2010 VA examination, he stated that his bilateral tinnitus began in 2003; on August 2010 VA examination, he reported bilateral tinnitus "for years"; and on April 2014 VA examination, he reported onset of tinnitus in the "early 1990s."  As the case is being remanded anyway, the Veteran will have the opportunity identify all periods of federalized service when events that contributed to his left ear hearing loss and tinnitus (and the AOJ will have opportunity to verify the periods).

Additionally, the September 2013 Board remand instructed the AOJ to arrange for a VA audiological evaluation of the Veteran to assess the severity of his right ear hearing loss; if the test results were deemed invalid, the provider was to list the specific reasons for that conclusion.  On April 2014 VA examination, the examiner determined that word recognition scores are not appropriate for the Veteran because of "language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  That statement is a generalization, nonresponsive to the remand instruction.  Consequently, a remand to secure an adequate examination/opinion is necessary.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all periods of service during which an event, injury, or disease that caused or contributed to his left ear hearing loss and/or tinnitus occurred.  Thereafter, the AOJ should arrange for exhaustive development to verify all such periods he identifies, i.e., whether he was on active duty at the time, and whether or not it was full time federalized service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  He should be notified of which periods have been verified and which are not.  

2.  The AOJ should ask the Veteran to identify all providers of all evaluations and treatment (including surgeries) he received for his ears and for tinnitus, and to provide authorizations for VA to obtain records of any such private evaluations or treatment, and in particular authorizations for all records pertaining to ear surgeries (including all evaluations and consultations prior, and in follow-up, to the surgeries). The AOJ should secure for the record copies of the complete clinical records from all providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. [And if the Veteran does not respond to the request for identifying information and releases, the AOJ should further process the case under 38 C.F.R. § 3,158(a).]  

3.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological examination (with audiometric studies) to determine the likely etiology of his left ear hearing loss and tinnitus, and to assess the severity of his service-connected right ear hearing loss. The Veteran's record must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify the likely etiology for the Veteran's left ear hearing loss and tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to noise trauma to which he was subjected in service?  (The Veteran's military occupational specialties were power generation equipment repairer/and wheeled vehicle mechanic.)  If not, please identify the etiology considered more likely.

(b) Regarding right ear hearing loss, the examiner must comment on the validity of the speech discrimination scores, and if deemed invalid, the examiner must specify why that  is so, i.e., language problems (e.g., Veteran speaks another language as his primary language); or cognitive problems (the Veteran has difficulty understanding directions or deciphering what is said or comprehending what is spoken); or inconsistent responses (due to factors such as malingering or psychiatric disability); etc.  The examiner should also comment on the impact the Veteran's hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would be expected to have on occupational and social functioning (i.e., elicit from the Veteran his report of the impact the hearing loss has on his functioning, and provide an opinion as to whether his reports of functional impairment are consistent with the level of hearing loss shown).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. 

4. The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

